


110 HR 6118 IH: To amend the charter of the Gold Star Wives of America to

U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6118
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2008
			Mr. Moran of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the charter of the Gold Star Wives of America to
		  remove the restriction on the federally chartered corporation, and directors
		  and officers of the corporation, attempting to influence
		  legislation.
	
	
		1.Revision of Federal charter
			 restrictions on Gold Star Wives of AmericaSection 80507(b) of title 36, United States
			 Code, is amended by striking or in any manner attempt to influence
			 legislation.
		
